Filed 9/3/21 P. v. Mays CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


THE PEOPLE,                                                    B307884

        Plaintiff and Respondent,                              (Los Angeles County
                                                               Super. Ct. No. MA072512)
        v.

ARNET IRVING MAYS, JR.,

        Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Shannon Knight, Judge. Affirmed.
     Cynthia L. Barnes, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
              ___________________________________
       On February 10, 2017, Arnet Mays fired three shots with a
rifle at three people. He was convicted by a jury of three counts
of willful, premeditated and deliberate attempted murder, three
corresponding counts of assault with a firearm, and one count of
shooting at an occupied motor vehicle, and the jury found true
that he personally discharged a firearm and committed the
offenses to benefit a criminal street gang. The court sentenced
Mays to 105 years to life in prison.
       On appeal, we reversed one of the attempted murder
convictions and remanded the matter for retrial or re-sentencing
on that count. (People v. Mays (Apr. 3, 2020, B291995) [nonpub.
opn.].) Upon remand, the prosecution announced it was unable to
proceed with a retrial, and the trial court dismissed one
attempted murder count.
       The court re-sentenced Mays to state prison for two
consecutive life terms on the remaining attempted murder
counts, imposed a 20 year term for the firearm enhancements
(Pen. Code, § 12022.53, subd. (c))1 and the minimum 15 year term
for the gang enhancements on each of those counts, and ordered
the terms and enhancements on the corresponding assault counts
to be stayed pursuant to section 654. The court also imposed but
stayed prison terms on count 4, shooting at a moving vehicle, and
the gun and gang enhancements to that count. The court
indicated it was aware of its discretion to strike the gang and
firearm enhancements, but stated that to do so would not be in
the interest of justice.
       As to the assault count corresponding to the now-dismissed
attempted murder charge, the court imposed a consecutive

        1   Undesignated statutory references will be to the Penal
Code.




                                    2
middle term of three years plus a consecutive 10 year term for
the gang enhancement (§ 186.22 (b)(1) (C)) and a four year term
for the firearm enhancement, for a total aggregate sentence of 87
years to life.
        The court subsequently recalled the above sentence and
modified it as follows: As to the three counts of assault with a
firearm, the court imposed a consecutive high term of four years
in state prison plus a consecutive high term of 10 years for the
firearm enhancement (§ 12022.5, subds. (a), (d)). The court
stayed the terms and enhancements on two of those counts
(§ 654), and also stayed the gang enhancement (§ 1170.1, subd.
(f)), resulting in an aggregate sentence of 84 years to life.
        Mays appeals.
        We appointed counsel to represent Mays on appeal. After
examination of the record, appointed counsel filed an opening
brief raising no issues and asking this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436, 441-442.)
On June 8, 2021, we sent letters to Mays and appointed counsel,
directing counsel to forward the appellate record to Mays and
advising him that within 30 days he could personally submit any
contentions or issues that he wished us to consider. He has not
responded.
        We have examined the entire record and find no arguable
issue exists, and are therefore satisfied Mays’s attorney complied
with the responsibilities Wende imposes.




                                3
                        DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED




                                           CHANEY, J.

We concur:



             BENDIX, Acting P. J.



             CRANDALL, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 4